DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on December 10, 2021, is acknowledged.
Cancellation of claims 2-3 has been entered.
Claims 1 and 4-11 are pending in the instant application.

Allowable Subject Matter
Claims 1 and 4-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of the regenerating the field emission electron source in situ comprises: self-forming a protrusion in situ at the needle tip by heating, applying a bias voltage, or a combination thereof responsive to the emission capability of the field emission electron source satisfying the regeneration condition, wherein an outer surface of the protrusion includes the metal atoms; and forming a second emission site on the outer surface of the protrusion, wherein the second emission site includes a reaction product formed by the metal atoms and the gas molecules; or wherein the regenerating the field emission electron source in situ comprises: forming a highly-reactive active region in situ on a base of the needle tip responsive to the emission capability of the field emission electron source satisfying the regeneration condition, wherein an outer surface of the highly-reactive active region includes the metal atoms; and forming a second 
Regarding claim(s) 4-11, claims(s) 4-11 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879